The bill should not be dismissed.
The decree providing for foreclosure should stand, but with the modification that Bernard J. Groll, the vendee in the land contract, and not John E. Nolan, the assignee of the vendee, or, by reason of his death, his estate, is liable for deficiency, if any, upon sale.
There was no novation releasing the vendee from liability, nor was he released by failure of the vendor to notify him of default in payments by his assignee.
Nolan, the assignee of the vendee, did not in the assignment assume and agree to make the land contract payments, and as this case is heard here on stipulated facts without the testimony, and the agreed facts are silent as to any oral agreement to such effect, the estate of the assignee cannot be held liable for any deficiency.
The decree, so modified, is affirmed, with costs to defendant Nolan estate.
BUTZEL, C.J., and BUSHNELL, CHANDLER, and NORTH, JJ., concurred with WIEST, J.